       Case 2:18-cv-09864-LMA-MBN Document 5 Filed 10/24/18 Page 1 of 1
                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

MAGNOLIA FLEET, LLC, ET AL                                WRIT OF FOREIGN ATTACHMENT
                                                          (Summons & Process of Attachment)
VERSUS                                                    (and Garnishment)

GRIFFIN BARGE LINE, LLC                                    C.A. NO. 18-9864 I(5)

                             THE PRESIDENT OF THE UNITED STATES

To the Marshal of the Eastern District of Louisiana, or to his lawful Deputy,
GREETINGS:

WHEREAS, a verified Complaint has been filed in this Court on the 23rd day of October, 2018,
numbered and entitled as above, with a claim for damages in the amount of $ 681,796.45, together with a
prayer for attachment and garnishment, and accompanied by an affidavit that the defendant in said suit
cannot be found within this District:

         NOW THEREFORE, you are hereby commanded to attach the defendant’s goods and chattels, or
credits and effects in your District, to the amount sued for, and in particular GRIFFIN 2T, USCG No.
1267928, and all other property.

In the hand of ITS MASTER, garnishee(s). If tangible property is attached you shall take it into your
possession for safe keeping unless the character or situation of the property is such that the taking of
actual possession is impracticable, in which case you shall execute this process by affixing a copy thereof
to the property in a conspicuous place and by leaving a copy of the complaint and process with the person
having possession or his agent.

If intangible property is attached you shall execute this process by leaving with the named garnishee(s) or
other obligor(s) a copy of the complaint and this process; or you may accept for payment into the registry
of the court the amount owed to the extent of the amount claimed by the plaintiff, as set forth herein, with
interest and costs.

        TO THE GARNISHEE(S): You are hereby summoned and required to serve upon Plaintiff’s
attorney, Aaron Greenbaum whose address is 1100 Poydras St., Ste. 2250, New Orleans, LA 70163,
an answer to the complaint together with answers to any interrogatories served with the complaint, within
21 days after service of this process upon you.

WITNESS, the Honorable Judges of this Court at New Orleans, Louisiana, this 24 day of October, 2018.

                                                                  WILLIAM W. BLEVINS, CLERK




                                                                  By: __________________________
                                                                                Deputy Clerk

Note: Rule B(3)(b) of the SUPPLEMENTAL FEDERAL RULES OF CIVIL PROCEDURE provides:
"The defendant shall serve his answer within 30 days after process has been executed, whether by
attachment of property or service on the garnishee."

ISSUED FOR: Aaron Greenbaum, 1100 Poydras St., Ste. 2250, New Orleans, LA 70163
